UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 15, 2013 CITADEL EXPLORATION, INC. (Exact name of registrant as specified in its charter) Nevada 000-54639 27-1550482 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 417 31st Street, Unit A, Newport Beach, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (949) 612-8040 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure On May15, 2013, Citadel Exploration, Inc. (the “Company”) announced that it has achieved initial success on its first well, the North Tejon Ranch 1-19, and testing on such well will begin in the coming weeks. The drilling rig will now proceed to Pastoria Creek 3-2. The Company is disclosing under Item7.01 of this Current Report on Form 8-K the foregoing information. In addition, the Company is disclosing under Item 7.01 of this Current Report on Form 8-K the information attached to this report as Exhibit99.1, which information is incorporated by reference herein. The Company is furnishing the information in this Current Report on Form 8-K to comply with Regulation FD. Such information shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be deemed incorporated by reference into any of the Company’s filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date hereof and regardless of any general incorporation language in such filings, except to the extent 2 Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits Exhibit No. Description Press Release – Dated May15, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CITADEL EXPLORATION, INC. By: /S/ Armen Nahabedian Armen Nahabedian Chief Executive Officer Date: May 15, 2013 3 INDEX TO EXHIBITS ExhibitNo. Description Exhibit99.1 Press Release dated May15, 2013 announcing status of exploratory well 4
